
	
		I
		111th CONGRESS
		1st Session
		H. R. 876
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize the extension of nondiscriminatory treatment
		  (normal trade relations treatment) to the products of
		  Kazakhstan.
	
	
		1.Termination of application of
			 title IV of the Trade Act of 1974 to the products of Kazakhstan
			(a)Presidential
			 determinations and extension of nondiscriminatory
			 treatmentNotwithstanding any provision of title IV of the Trade
			 Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
				(1)determine that the
			 denial of nondiscriminatory treatment should no longer apply to the products of
			 Kazakhstan; and
				(2)after making a
			 determination under paragraph (1) with respect to Kazakhstan, proclaim the
			 extension of nondiscriminatory treatment (normal trade relations treatment) to
			 the products of Kazakhstan.
				(b)Termination of
			 applicability of title IVOn and after the date on which the
			 President extends nondiscriminatory treatment to the products of Kazakhstan
			 pursuant to subsection (a), title IV of the Trade Act of 1974 shall cease to
			 apply to Kazakhstan.
			
